Citation Nr: 0400068	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a rating decision of May 8, 1986, which denied 
service connection for bilateral hearing loss, was based on 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In March 2001, the RO denied the veteran's claim 
that a May 8, 1986 rating decision, which denied a claim of 
entitlement to service connection for bilateral hearing loss, 
was based on clear and unmistakable error (CUE).  The RO 
initially denied the veteran's claim for service connection 
for hearing loss in the right ear in October 1985 but 
additional evidence was received and the denial for bilateral 
hearing loss was issued in May 1986.  The veteran was 
notified of the denial and his appellate rights by letter 
dated in May 1986.  He did not file an appeal.   

The veteran has raised a claim that new and material evidence 
has been submitted to reopen a claim for service connection 
for hearing loss.  This claim has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision, dated May 8, 1986, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss.

2.  The RO's May 8, 1986 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.




CONCLUSION OF LAW

The RO's May 8, 1986 decision to deny service connection for 
hearing loss was not clearly and unmistakably erroneous and 
is final.  38 C.F.R. § 3.105(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
recently noted that the VCAA is not applicable to all cases.  
Wensch v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001)).  In this case, the issue on appeal is 
a CUE claim, which must be based on the record and law that 
existed at the time of the prior adjudications in question.  
38 C.F.R. § 20.1403(b).  Therefore, a remand for application 
of the VCAA is not required.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc) (VCAA not applicable to 
CUE claim).  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The pertinent laws and regulations governing service 
connection in effect at the time of the RO's May 1986 
decision provided that service connection was available for 
injury or disease contracted in line of duty, or aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty.  See 38 U.S.C.A. § 310 (1986); see also 
38 C.F.R. § 3.303 (1986).  A veteran is presumed sound except 
for disease or injury noted at the time of entry into 
service.  The presumption of soundness may be rebutted by 
clear and unmistakable evidence which demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by service.  See 38 U.S.C.A. § 311 
(1986); see also 38 C.F.R. § 3.304 (1986).  

In May 1986, the RO denied service connection for bilateral 
hearing loss after it determined that there was no evidence 
of treatment, incurrence, or aggravation of hearing loss 
while the veteran was in service or within one year of the 
veteran's discharge from service.  There was no appeal, and 
the RO's decision became final.  

In this case, the RO had attempted to obtain the veteran's 
service medical records prior to the May 1986 decision, but 
was informed by the service department that no records were 
available and that any service medical records were because 
they were lost in a fire.  The only competent medical 
evidence available to the RO at the time of its decision was 
a report from a VA audiological exam dated October 1985. The 
examiner noted the veteran had "sensorineurial hearing loss 
with high tone loss, hearing impairment severe in the right, 
within normal limits of the left for the speech 
frequencies."  The veteran's audiogram revealed pure tone 
threshold loss, in decibels, of:

HERTZ

500
1000
2000
3000
4000
RIGHT
110
110
110
115
115
LEFT
10
20
35
60
80

The examiner also noted that the veteran reported he had 
hearing loss upon entering service but it worsened.  However, 
the examiner did not provide his own etiological opinion as 
to whether the veteran's hearing loss was incurred in or 
aggravated by service.  

In addition to the veteran's own statements, at the time of 
the RO's May 1986 decision, the claims file also contained 
two lay statements attesting to the fact that the veteran had 
hearing loss in 1938 and 1939, prior to entering service.  

The veteran's representative argues that the burden of proof 
should be lessened in this case because the veteran 
participated in combat.  As an initial matter, the Board 
notes that the veteran's combat duty has not been verified.  
However, even if participation in combat were conceded, the 
Board points out that the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirement of a medical 
nexus to service.  In this case, there is no competent 
medical evidence that the veteran's hearing loss was incurred 
and aggravated in service.  As a result, even if 
participation in combat were accepted, the veteran's claim 
would still have failed.  Therefore, the veteran's claim is 
denied.
  
In reaching this decision, the Board has considered the 
veteran's argument that the RO failed to comply with its duty 
to assist him in substantiating his claim.  However, simply 
to claim CUE on this basis can never rise to the stringent 
definition of CUE.  A review of the veteran's statements 
shows that his representative argues that the RO's May 1986 
decision was CUE because the RO did not comply with the 
Veterans Claims Assistance Act because it failed to notify 
the veteran of the provisions of the VCAA and assist the 
veteran by making a second request to the NPRC to obtain the 
veteran's service medical records. 

As an initial matter, the Board notes that the VCAA was 
enacted on November 9, 2000 and applies to claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.   Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The RO's May 
1986 decision was not appealed and became final before the 
enactment of the VCAA.  Furthermore, the issue on appeal is a 
CUE claim, which must be based on the record and law that 
existed at the time of the prior adjudications in question.  
38 C.F.R. § 20.1403(b).  Finally, the RO did request service 
medical records from the NPRC.  In a notice dated August 
1985, the NPRC informed the RO that the veteran's service 
medical records were destroyed in a fire.  Although these 
records were not considered at the time of the RO's May 1986 
decision, the NPRC also sent the RO Hospital Admission Cards 
data from the Office of the Surgeon General in September 
2002.  The Board notes that this data contained no evidence 
of hearing loss.

Therefore, the Board finds that the veteran's argument is 
insufficient to raise a CUE claim.  See Shockley v. West, 11 
Vet. App. 208, 213-14 (1998).  In addition, to the extent a 
viable CUE claim may have been raised, the Board notes that 
at the time of the RO's May 1986 decision, there was no 
competent medical nexus opinion that the veteran's hearing 
loss began or was aggravated in service.  

There is no evidence that either the correct facts, as they 
were known at the time, were not before the adjudicator at 
the time of the RO's May 1986 decision, or that the statutory 
or regulatory provisions extant at that time were incorrectly 
applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Moreover, there was no medical opinion in the record which 
supported the veteran's claim.  As the record did not contain 
competent evidence of a link between the veteran's service 
and his hearing loss, to include on the basis of aggravation, 
there is no evidence of an "undebatable" error, which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  Id.  The veteran's claim that the May 
8, 1986 rating decision, whereby service connection for 
bilateral hearing loss, was clearly and unmistakably 
erroneous, must therefore be denied.  38 C.F.R. § 3.105(a).  


ORDER

The RO's May 8, 1986 rating decision, which denied service 
connection for bilateral hearing loss, was not clearly and 
unmistakably erroneous; the appeal is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



